Citation Nr: 9931752	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds of the right thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from October 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied an increased rating 
evaluation for the veteran's service-connected shell fragment 
wound residuals of the right thigh.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected shell fragment wound is 
manifested by a moderate, through and through, wound to 
Muscle Group XV with a retained foreign body.  There is no 
clinical evidence of painful motion or functional loss due to 
pain, or loss of muscle tissue.  

3.  The veteran's service-connected shell fragment wound is 
manifested by a moderate, through and through, wound to 
Muscle Group XIV.  There is no clinical evidence of painful 
motion or functional loss due to pain, or loss of muscle 
tissue.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of a 
shell fragment wound of the right thigh (Muscle Group XIV) 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.73, Diagnostic Code 5314 (1999).

2.  The criteria for a 10 percent rating for residuals of a 
shell fragment wound of the right thigh (Muscle Group XV) 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.73, Diagnostic Code 5315 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
right thigh shell fragment residuals is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Moreover, after reviewing the report of VA examination in 
July 1998, the Board finds that the report of this 
examination and the other evidence of record collectively 
allows for proper review of the veteran's claim and that no 
useful purpose would be served by remanding the veteran's 
claim for further development.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right thigh injury and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary concern.  While the entire 
recorded history of a disability is to be reviewed by the 
rating specialist, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

New criteria for rating muscles injuries became effective 
July 3, 1997.  The veteran's claim was subsequently received 
in December 1997.  The relevant muscle injuries are rated as 
follows.  

38 C.F.R. Part 4, Code 5313 (1999)  Muscle Group XIII. 
Function: Extension of hip and flexion of             
  knee; outward and inward rotation of flexed knee; acting 
with          
  rectus femoris and sartorius (see XIV, 1, 2) synchronizing             
  simultaneous flexion of hip and knee and extension of hip 
and          
  knee by belt-over-pulley action at knee joint. Posterior               
  thigh group, Hamstring complex of 2-joint muscles: (1) 
Biceps          
  femoris; (2) semimembranosus; (3) 
semitendinosus.............          
     
Severe....................................................        
40
     Moderately 
Severe.........................................        30
     
Moderate..................................................        
10
     
Slight....................................................         
0

38 C.F.R. Part 4, Code 5314 (1999)  Muscle Group XIV 
Function: Extension of knee (2, 3, 4, 5);              
  simultaneous flexion of hip and flexion of knee (1); 
tension           
  of fascia lata and iliotibial (Maissiat's) band, acting 
with           
  XVII (1) in postural support of body (6); acting with                  
  hamstrings in synchronizing hip and knee (1, 2). Anterior              
  thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus             
  externus; (4) vastus intermedius; (5) vastus internus; (6)             
  tensor vaginae 
femoris.......................................          
     
Severe....................................................        
40
     Moderately 
Severe.........................................        30
     
Moderate..................................................        
10
     
Slight....................................................         
0

38 C.F.R. Part 4, Code 5315 (1999)  Muscle Group XV
Function: Adduction of hip (1, 2, 3, 4);                
  flexion of hip (1, 2); flexion of knee (4). Mesial thigh               
  group: (1) Adductor longus; (2) adductor brevis; (3) 
adductor          
  magnus; (4) 
gracilis.........................................          
     
Severe....................................................        
30
     Moderately 
Severe.........................................        20
     
Moderate..................................................        
10
     
Slight....................................................         
0

38 C.F.R. § 4.56 (1999) provides guidance in evaluating 
disabilities residual to healed wounds involving muscle 
groups due to gunshot trauma.  A slight disability of muscles 
may result from a simple wound of muscle without debridement 
or infection.  The history of the disability should be 
considered including service department records of a 
superficial wound with brief treatment and return to duty and 
evidence of a wound which was healing with good functional 
results and no cardinal signs or symptoms of muscle injury or 
painful residuals.  Objective findings include minimal scar, 
no evidence of fasciola defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in muscle tissue.

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of high velocity missile 
or of the residuals of debridement or of prolonged infection 
is also considered moderate.  The history of the disability 
should be considered, including service department records or 
other sufficient evidence of hospitalization in service for 
treatment of the wound.  Records in the file of consistent 
complaints on record from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, and 
an affect on the particular functions controlled by the 
injured muscles should be noted.  Objective evidence of a 
moderate disability includes entrance and (if present) exit 
scars which are linear or relatively small and so situated as 
to indicate relatively short track of missile through muscle 
tissue, signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 
4.56(b) (1999).

A moderately severe disability of the muscles may result from 
through and through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
The history of the disability should be considered including 
service department record or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of wound of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability because of 
inability to keep up with work requirements is to be 
considered, if present.  Objective evidence of a moderately 
severe disability includes entrance and (if present) exit 
scars relatively large and so situated as to indicate track 
of missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1999).

"Severe" muscle disability usually results from through-and-
through or deep penetrating wounds as a result of high 
velocity missiles, or large or multiple low velocity 
missiles, or shattering bone fracture with extensive 
debridement, or sloughing of soft parts, or intermuscular 
binding and cicatrization.  Ordinarily, this results in 
extensive ragged, depressed and adherent scars of the skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile(s).  Palpation should indicate moderate 
or extensive loss of deep fascia or of muscle substance. 
Affected muscles do not swell and harden normally during 
contraction.  38 C.F.R. § 4.56(d) (1999).

Review of the service medical records shows that a report of 
wound/injury indicates that the veteran incurred a 
fragmentation wound of the right thigh in August 1966.  A 
treatment record, also dated in August 1966, shows that the 
veteran's wound was debrided and that he was treated with 
medications.  A health record note dated in September 1966 
shows that the veteran was found fit for duty.  A December 
1966 clinical record reveals that the veteran complained of 
swelling and soreness at the site of his right thigh shrapnel 
wound; symptomatic foreign body was diagnosed.  The veteran's 
Report of Medical Examination at separation dated in August 
1967 includes a note indicating the presence of a 3/4 inch in 
diameter scar of the right thigh.  No abnormal clinical 
findings were noted.  

The veteran was afforded a VA examination in October 1968.  
He complained of leg pain on extended standing and also of 
itching and burning of scars.  Orthopedic examination showed 
that the veteran indicated that he had received two shrapnel 
wounds of the right thigh.  One was thought to have been a 
through and through injury, the other was thought to be 
retained.  It was noted that both points of entry were noted 
to be quite close together.  Scars were indicated.  Both 
orthopedic and neurologic examination was described as 
entirely negative.  Residuals of shell fragment wounds of the 
right thigh was diagnosed.  

In November 1968, the RO granted service connection and a 10 
percent disability rating for shell fragment wound residuals 
of the right thigh under Diagnostic Code 5313.  

Postservice medical evidence of record pertinent to the 
disability currently at issue consists of the report of a VA 
muscles examination afforded the veteran in July 1998.  It is 
noted that VA treatment records, dated from November 1986 to 
January 1987, have been associated with the clams folder; 
however, these records are not shown to concern treatment 
received by the veteran for residuals of his right thigh 
injury.  The Board also points out that a color photograph, 
as well as a photocopy of this photograph, have been 
associated with the evidence of record.  

The report of the above-mentioned July 1998 examination shows 
that the veteran complained of beginning to experience 
symptoms relating to his right thigh injury about 10 years 
ago.  He also complained that he has pain in the inner aspect 
of the medial side of his right thigh when he sits for an 
extended duration.  No focal weakness, tingling, or numbness 
in the extremity was reported, and no other precipitating 
factors were shown.  On examination, a one centimeter (cm) 
healed scar over the medial aspect of the proximal right 
thigh very close to the gluteal cleft and scrotum about .5 cm 
in length was noted, with a hard subcutaneous mass felt at 
the same place.  The mass was described as freely moveable 
and nontender.  Another wound, described as about 2 cm in 
length, and noted to supposedly be an exit wound for other 
shrapnel, was noted to be present on the anterior aspect of 
the upper thigh.  The skin was noted to show good healing at 
the scar site, and there was some mild adherence of the skin 
to the underlying tissues which was noted to be nontender.  
The underlying tissues and muscles showed mild deficiency for 
deep palpation.  The exit wound (on the medial aspect of the 
proximal thigh) was noted by the examiner to be in muscle 
group XV (medial thigh muscle group) and the exit wound on 
the anterior aspect of the thigh was noted to be in muscle 
group XIV (anterior thigh).  No evidence of tendon, bone, or 
nerve damage was indicated.  The veteran was shown to have 
5/5 motor strength for thigh abduction, adduction, flexion, 
and extension; and for leg extension and flexion.  No muscle 
herniation was noted.  X-ray examination was noted to be 
normal, with no mention of any foreign bodies.  The diagnosis 
was history of shrapnel wounds with a small possible foreign 
body felt subcutaneously over the medial upper aspect of the 
thigh.  The examiner noted that it was located in an area 
that it should not cause any significant problems.  It was 
further noted that no motor or sensory deficit were present 
and that the shrapnel wounds did not appear to be causing any 
physical limitation in any way.  

While the RO initially rated the wounds as being of Muscle 
Group XIII, that was based on the doctor's description of the 
location of the wounds.  On the most recent VA examination, 
the doctor directly expressed an opinion as to which muscle 
groups were involved.  This opinion, specifying the muscle 
groups, is more probative than the earlier general 
description and establishes that the service-connected wound 
involves Muscle Groups XIV and XV, rather than XIII.  

The evidence shows that the veteran sustained 2 wounds with 
the entry in Muscle Group XV.  One fragment passed through 
that muscle group and exited through Muscle Group XIV.  Hence 
we have a through and through wound of Muscle Groups XIV and 
XV.  A through and through wound must be assigned at least a 
moderate rating.  38 C.F.R. § 4.56(b) (1999).  Moreover, 
while recent X-rays did not disclose the foreign body, it was 
confirmed by X-rays in 1968 and by clinical findings in 1968 
and 1998.  The foreign body also supports the conclusion that 
the wound to Muscle Group XV is moderate.  As each muscle 
group has a moderate injury, each should be assigned a 10 
percent rating.  38 C.F.R. § 4.73 (1999).  

The record does not disclose injury, history or current 
muscle loss consistent with a moderately severe or severe 
muscle injury of either muscle group.  Thus, the 
preponderance of evidence establishes that there is no basis 
for a rating in excess of 10 percent.  38 U.S.C.A. § 5107(b) 
(West 1991).  

There is no evidence that the wound scars are ulcerated, or 
tender and painful on objective demonstration, or that they 
limit thigh function.  Therefore, an additional rating based 
on the scars is not warranted.  38 C.F.R. Part 4, Codes 7803, 
7804, 7805 (1999).  

The moderate injuries to Muscle Groups XIV and XV each 
warrant a 10 percent rating.  The rating criteria are part of 
the regulations and they show that both groups affect the 
functioning of the knee and hip.  Consequently, the special 
combining procedures of 38 C.F.R. § 4.55(e) (1999) do not 
apply.  In accordance with 38 C.F.R. § 4.55(d) (1999) 
combining the 10 percent ratings for each muscle injury under 
the standard procedures of 38 C.F.R. § 4.25 will not exceed 
the rating for unfavorable ankylosis of the hip joint.  
38 C.F.R. Part 4, Code 5250 (1999).   

The potential application of the various provisions of Title 
38 of the Code of Federal Regulations (1999) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here, there has been no objective showing that the 
disability under consideration has caused marked interference 
with the veteran's employment, or has necessitated frequent 
periods of hospitalization.  The Board also finds that the 
veteran has not produced any evidence that his service-
connected shell fragment wound residuals have adversely 
affected his employment.  In the absence of factors 
suggestive of an exceptional or unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent rating for residuals of a shell fragment wound 
to Muscle Group XIV is granted.  

A 10 percent rating for residuals of shell fragment wounds to 
Muscle Group XV is granted.  

These grants are subject to the law and regulations governing 
the payment of monetary awards.  


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 

